EXHIBIT 10.1



RAYONIER ADVANCED MATERIALS
2015 Performance Share Award Program




Performance Measure: Return on Invested Capital


Performance Period: January 1, 2015 through December 31, 2017 (36 months)


Performance Payout: 0 - 200% of Award Grant, based upon established Share Award
Valuation Formula.


Share Award Valuation Formula: Return on Invested Capital, as measured over a
three-year period, with each year being measured independently of the results of
other years. Overall performance will be measured by the summation of
performance for each year of the period.


TSR Modifier: TSR at or above the 75th percentile will result in the application
of a +25% multiplier to performance share payouts while TSR at or below the 25th
percentile will result in the application of a -25% multiplier to performance
share payouts. There is no multiplier applied to performance share payouts if
TSR performance is between the 25th and 75th percentile.


TSR peer group will continue to be the currently used definition of the standard
S&P Materials Index with collars applied for revenue (>$500M) and market cap
(>$500M - <$5B).


Form of Payout: Stock


Accrued Dividends/Interest: Dividend equivalents will be accrued and payable at
the end of the performance period along with interest on dividends at a rate
equal to the prime rate as reported in the Wall Street Journal, adjusted and
compounded annually.


Award Date: January 2, 2015



